Case 2:19-cv-03081-MWF-JPR Document 63 Filed 02/17/21 Page 1 of 6 Page ID #:379



   1    SARAH J. GUSKE (SBN: 232467)
        sarah.guske@bakerbotts.com
   2
        MAKENZI GALVAN (SBN 330585)
   3    makenzi.galvan@bakerbotts.com
        BAKER BOTTS L.L.P.
   4
        101 California St., Suite 3600
   5    San Francisco, CA 94111
        Telephone: +1.415.291.6200
   6
        Fax: +1.415.291.6300
   7
        Attorneys for Plaintiff
   8    Lafonzo R. Turner
   9
  10                          UNITED STATES DISTRICT COURT
  11                         CENTRAL DISTRICT OF CALIFORNIA
  12
        LAFONZO R. TURNER,                     Case No. 2:19-cv-03081-MWF-JPR
  13
                            Plaintiff,         STIPULATION OF THE PARTIES
  14          vs.                              EXTENDING ALL CASE
                                               DEADLINES
  15    A. GAFFNEY, et al.,
                                               Courtroom:    690
  16                        Defendants.            Judge:    Hon. Michael W.
                                                             Fitzgerald
  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28
       STIPULATION OF THE PARTIES EXTENDING ALL CASE DEADLINES
       Case: 2:19-cv-03081-MWF-JPR
Case 2:19-cv-03081-MWF-JPR Document 63 Filed 02/17/21 Page 2 of 6 Page ID #:380



   1         Plaintiff Lafonzo R. Turner and Defendants D. Lewis, D. Taylor, A.
   2   Gaffney, J. Coleman, and A. Junes, hereby stipulate to extend all future case
   3   deadlines by an additional sixty (60) days, according to the revised case schedule
   4   below. The Parties agree that the following good cause exists for the extension:
   5      1. On April 24, 2020, the Parties’ counsel conferred by e-mail and agreed to a
   6         ninety (90) day stay of all deadlines in this case pending the outcome of the
   7         settlement conference.
   8      2. On April 30, 2020, this Court granted the parties’ proposed order for a
   9         ninety (90) day stay of all deadlines in this case.
  10      3. On October 12, 2020, the Parties’ counsel conferred by e-mail and agreed to
  11         a ninety (90) day extension of all deadlines in this case.
  12      4. On October 15, 2020, this Court granted the parties’ proposed order for a
  13         ninety (90) day stay of all deadlines in this case.
  14      5. The Parties have made a good faith effort to maintain the current case
  15         schedule and discovery deadlines, but COVID-19 has caused processing and
  16         scheduling delays within the California Department of Corrections and
  17         Rehabilitation (CDCR).
  18      6. Plaintiff’s subpoenaed witness Dr. Harmesh Kumar is medically unavailable
  19         until March 11, 2021, after the current close of discovery deadline.
  20      7. CDCR appears to be prohibiting visits to CSP Lancaster at this stage of the
  21         COVID pandemic, and the CDCR has not yet responded to Plaintiff's
  22         pending requests to inspect the CSP Lancaster facilities and to make CDCR
  23         staff available for deposition under FRCP 30(b)(6).
  24      8. Plaintiff’s deposition was scheduled for December 23, 2020. However,
  25         Plaintiff’s counsel cancelled the deposition on December 22, 2020 on the
  26         grounds that Plaintiff was not medically fit to participate in a deposition.
  27         Since that time the parties have been conferring regarding when Plaintiff
  28         would be able to participate in his deposition.
       STIPULATION OF THE PARTIES EXTENDING ALL CASE DEADLINES
       Case: 2:19-cv-03081-MWF-JPR            -1-
Case 2:19-cv-03081-MWF-JPR Document 63 Filed 02/17/21 Page 3 of 6 Page ID #:381



   1      9. On February 1, 2020, Plaintiff’s counsel advised that Plaintiff is currently
   2         available for a deposition. Due to CDCR’s limited availability of remote
   3         deposition equipment and scheduling conflicts of the parties, this deposition
   4         will not take place before the current discovery deadline.
   5      10. Lead Plaintiff’s counsel has another trial set for August 2, 2021 in Texas.
   6      11.On February 8, 2021, the Parties’ counsel conferred by web conference and
   7         agreed to a sixty (60) day stay of all deadlines in this case.
   8         Based on the good cause shown, the Parties respectfully move this Court for
   9   a sixty (60) day stay of all case deadlines according to the revised case schedule
  10   below.
  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28
       STIPULATION OF THE PARTIES EXTENDING ALL CASE DEADLINES
       Case: 2:19-cv-03081-MWF-JPR            -2-
Case 2:19-cv-03081-MWF-JPR Document 63 Filed 02/17/21 Page 4 of 6 Page ID #:382



   1
                                      REVISED DEADLINES

   2                                         Current Deadline     Revised Deadline

   3    Non-expert Discovery Cut-off       February 22, 2021     April 23, 2021
   4
        Expert Disclosure (Initial)        March 15, 2021        May 14, 2021
   5

   6    Expert Disclosure (Rebuttal)       April 5, 2021         June 4, 2021
   7
        Expert Discovery Cut-off           April 26, 2021        June 25, 2021
   8

   9    Last Day to Hear Motions           April 26, 2021        June 25, 2021
  10

  11
        Last Day to Conduct ADR            May 10, 2021          July 9, 2021
        Proceeding
  12

  13    File Memorandum of                June 21, 2021          August 20, 2021
        Contentions of Fact and Law,
  14    Exhibit and Witness Lists, Status
        Report regarding settlement, and
  15    all Motions in Limine

  16
        Lodge Pretrial Conference          June 28, 2021         August 27, 2021
  17    Order, file agreed set of Jury
        Instructions and Verdict Forms,
  18    and file oppositions

  19
        Final Pretrial Conference and      July 12, 2021 at      September 13, 2021
  20    Hearing on Motions in Limine       11:00 a.m.            at 10:00 a.m.

  21
        Trial Date (Est. 4 Days)           August 2, 2021 at     October 1, 2021 at
  22                                       8:30 a.m.             8:30 a.m.

  23

  24

  25

  26

  27

  28
       STIPULATION OF THE PARTIES EXTENDING ALL CASE DEADLINES
       Case: 2:19-cv-03081-MWF-JPR            -3-
Case 2:19-cv-03081-MWF-JPR Document 63 Filed 02/17/21 Page 5 of 6 Page ID #:383



   1   DATED: February 17, 2021                        Respectfully submitted,
   2
        /s/ Deborah B. Wadleigh                 /s/ Sarah J. Guske
   3
        Xavier Becerra                          Sarah J. Guske
   4    Attorney General of California          Peter K. Huston
        Deborah B. Wadleigh                     Makenzi A. Galvan
   5
        Supervising Deputy Attorney General     BAKER BOTTS LLP
   6    Jeremy C. Doernberger                   101 California Street, Suite 3600
        Deputy Attorney General                 San Francisco, CA 94111
   7
                                                Telephone: (415) 291-6200
   8    Attorneys for Defendants                Facsimile: (415) 291-6300
        A. Junes, D. Lewis,
   9    J. Coleman, and D. Taylor
                                                Attorneys for Plaintiff
  10    /s/ KELLY SAVAGE DAY                    Lafonzo R. Turner
  11    KELLY SAVAGE DAY
        Attorney for Defendant A. Gaffney
  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28
       STIPULATION OF THE PARTIES EXTENDING ALL CASE DEADLINES
       Case: 2:19-cv-03081-MWF-JPR            -4-
Case 2:19-cv-03081-MWF-JPR Document 63 Filed 02/17/21 Page 6 of 6 Page ID #:384



   1                                     ATTESTATION
   2         I, Sarah J. Guske, an ECF user whose ID and password are being used to file
   3   this document in compliance with C.D. Cal. Civil Local Rule 5-4.3.4(a)(2)(i), attest
   4   that all other signatories listed, and on whose behalf the filing is submitted, concur
   5   in the filing’s content and have authorized the filing.
   6

   7    Dated: February 17, 2021                  /s/ Sarah J. Guske
   8                                              Sarah J. Guske
                                                  BAKER BOTTS LLP
   9                                              101 California Street, Suite 3600
  10                                              San Francisco, CA 94111
                                                  Telephone: (415) 291-6200
  11                                              Facsimile: (415) 291-6300
  12
                                                  Attorneys for Plaintiff
  13                                              Lafonzo R. Turner
  14

  15

  16                             CERTIFICATE OF SERVICE
  17         I certify that on February 17, 2021, I caused a copy of this Notice of
  18   Stipulation to Extended Case Deadlines to be served on all counsel of record via
  19   the Court’s Electronic Filing system.
  20    Dated: February 17, 2021                  /s/ Sarah J. Guske
  21
                                                  Sarah J. Guske
                                                  BAKER BOTTS LLP
  22                                              101 California Street, Suite 3600
  23
                                                  San Francisco, CA 94111
                                                  Telephone: (415) 291-6200
  24                                              Facsimile: (415) 291-6300
  25
                                                  Attorneys for Plaintiff
  26                                              Lafonzo R. Turner
  27

  28
       STIPULATION OF THE PARTIES EXTENDING ALL CASE DEADLINES
       Case: 2:19-cv-03081-MWF-JPR            -5-
